BIRD, Associate Justice.
This is an appeal by appellant, defendant below, from a Final Judgment of the Circuit Court of Dade County, entered against' him for the sum of $21,000.
Appellee, plaintiff below, alleged in the first count of its complaint that :
“The Defendant, Harry Chereton, converted to his own use, or in the alternative, wrongfully deprived the Plaintiff, or in the alternative, aided and abetted in depriving the Plaintiff of the use and possession of the Plaintiff’s goods; that is to say, automobile and truck tires and tubes, located in the Plaintiff’s warehouse at 2030 Seventh Avenue, Miami Florida, of the value of approximately $24,000.00, and demands compensatory damages.”
The second count alleged the same facts, and that they were done wilfully and fraudulently and claims punitive damages. The answer denies the allegations of the complaint and demands strict proof thereof and requests trial by jury.
The trial resulted in a verdict for the plaintiff for compensatory damages only. Motion for new trial and motion for judgment notwithstanding the verdict was filed by the defendant and denied by the trial Judge.
We have considered the very voluminous record and able briefs in this cause and find that the case was ably presented by counsel and fairly submitted under clear and appropriate instructions to the jury, and that the verdict is supported by the evidence and approved by the trial Judge. It should not be disturbed.
No useful purpose would be served by a detailed discussion of the evidence other than to say that it fails to show the plaintiff to be joint tort feasor with the defend*411ant, or others, and is sufficient to support the verdict and judgment.
The Judgment appealed from is hereby affirmed.
TERRELL, Chief Justice, and HOB-SON and THORNAL, JJ., concur.